11/07/2018
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT NASHVILLE
                                May 15, 2018 Session

STATE OF TENNESSEE v. ALEXANDER R. VANCE AND DAMONTA M.
                         MENEESE

               Appeal from the Criminal Court for Davidson County
                 No. 2014-C-2274 J. Randall Wyatt, Jr., Judge
                    ___________________________________

                          No. M2017-01037-CCA-R3-CD
                      ___________________________________


The Defendants, Alexander R. Vance and Damonta M. Meneese, were each convicted of
second degree murder, first-degree murder in perpetration of a felony, especially
aggravated robbery, and three counts of aggravated assault. As to each, the trial court
merged the second degree murder conviction into that for first-degree murder, imposing
an effective sentence of life imprisonment plus 21 years. In these consolidated appeals,
both defendants argue that the trial court erred in allowing hearsay testimony by a State
witness regarding a statement made by a co-defendant whose charges had been severed
from the two defendants in this matter. Additionally, the Defendant Vance argues that
the evidence is insufficient to sustain his convictions, and the Defendant Meneese argues
that the trial court erred by ordering partial consecutive sentencing. Following our
review, we affirm the judgments of the trial court as to both defendants.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which NORMA MCGEE OGLE
and ROBERT H. MONTGOMERY, JR., JJ., joined.

David A. Collins, Nashville, Tennessee, for the appellant, Alexander R. Vance, and
Jamaal L. Boykin for the appellant, Damonta M. Meneese.

Herbert H. Slatery III, Attorney General and Reporter; Clark B. Thornton, Senior
Counsel; Glenn R. Funk, District Attorney General; and Amy Hunter, Assistant District
Attorney General, for the appellee, State of Tennessee.


                                       OPINION
                                               FACTS

       Needing money to purchase steel-toed boots for a job he was starting, the victim,
Stephen Milliken, decided to sell some recording equipment which he owned. The street
gang-affiliated Defendants arranged to meet with him, under the guise of purchasing the
equipment. Instead, the Defendants robbed the victim, firing handguns at him and his
friends as the victim tried to escape in his vehicle. The Defendants fired 7 to 8 shots at
the fleeing vehicle, one of which fatally struck the victim in the neck. The slug went
through two of his vertebrae and came to rest in his spine. He died after being taken to
Vanderbilt Hospital. We will set out the proof presented at trial.

       As the victim arrived at the Trinity Hills apartments in Nashville on the evening of
December 26, 2012, he was accompanied by his girlfriend, Jalisa Harris, who was
driving, along with the victim’s brother, Christopher Holt, and a friend, Prince Myles.

        The Defendant Vance’s cousin, James Gray, the State’s first witness, said that the
State was forcing him to testify at the trial. Mr. Gray said that, while he was once
heatedly arguing with the Defendant Vance, the Defendant Vance said that he already
“got one n****r under [his] belt” and that Mr. Gray, himself, could end up “like a n****r
at T Hill.”1
        Lodorea Page testified that James Gray was the father of her child and that the
Defendant, Damonta Meneese, was her brother. Alexander Vance, the other Defendant,
was the father of her sister’s baby. She said she had heard the Defendant Vance say that
he had studio recording equipment he wanted to sell to buy Christmas presents for his
child. She said that she did not see the Defendant Vance in the courtroom, although he
was present, and she and did not want to testify because she didn’t “want to put me or my
kids [sic] life on the line, neither my baby daddy, because it is like a Crip gang that they
are in and our car already got shot up[.]”

       Christopher Holt said that the victim was his younger brother and was 18 when he
was killed. Mr. Holt went with the victim on December 26, 2012, to sell recording
equipment at the Trinity Hills Apartments, apparently, to Joshua Meneese,2 who was
known as “Neno.” The victim’s girlfriend, Jalisa Harris, drove their car, and another
friend, Prince Myles, accompanied them. No one met them at the apartment complex as
they had expected; so, they left. Soon afterwards, they received a telephone call from

       1
           As we have set out, the victim was killed at the Trinity Hills apartments.
       2
          Since brothers Joshua Meneese and Damonta Meneese share the same surname, we will refer to
Joshua Meneese by his nickname, “Neno,” to avoid continuously repeating the full names of both. We
intend no disrespect by this.
                                                 -2-
Neno, asking them to return. As they arrived at the apartment complex the second time,
three men were standing in the driveway, two of whom were Neno and his brother, the
Defendant, Damonta Meneese. The victim and Mr. Myles got out of the car, and Ms.
Harris opened the trunk, where the equipment was located; and it was taken out. Mr.
Holt was not familiar with the third person who was present. Mr. Holt and Ms. Harris
waited in their vehicle and, after five or six minutes, the victim got into the car and said
“these n****rs just robbed [him][.]” Mr. Holt then saw someone backing Mr. Myles up
to the car, as he was asking why “y’all going to do us like that?” A voice told Mr. Myles
to “get [his] ass on the car;” and he got in and told Ms. Harris to drive away. As they
were leaving, seven or eight shots were fired “instantly” into the car’s back window by
the two persons standing behind them. As he left, Mr. Holt saw Neno standing in a
stairwell of the apartments. Just before the shots were filed, Neno yelled, “‘shoot them
n****rs,’ some shit like that[.]” Mr. Holt saw that the victim was slumped over and was
bleeding from the head. From Skyline Hospital, where they took him for treatment, the
victim was transported to Vanderbilt Hospital, where he was pronounced dead.

      Mr. Holt testified that he identified the Meneese brothers in a photographic lineup.
He said that he could not identify the Defendant Vance, but that Mr. Myles had said he
was the third person. He said that, of the three men, Neno was the only one not wearing a
hoodie. He believed he heard one of the three say the name “Alex.”

       Jalisa Harris testified that she had been dating the victim for around a month and a
half before he was killed. She lived with Mr. Myles who, in turn, was friends with Neno,
who often visited them. She said that she was driving when they arrived at the Trinity
Hills Apartments. They were met by Neno, who spoke with her, a person called
“Monte,” whom she believed to be his brother, and another man she did not know. After
they told her that the intended buyers did not yet have all the purchase price, she and her
passengers left the apartments. When they later returned, they were met by the same
three men, who went around to the back of the car. The victim and Mr. Myles got out of
the car. After about two minutes, she could see in her mirror that the victim was on the
ground and Mr. Myles was backed up against the car. The person whom she did not
recognize had a pistol pointed at Mr. Myles, and she saw that Neno also had a pistol. The
victim got back in the car and said he had been robbed. Soon, Mr. Myles also got back
into the car, and she learned that the three men had taken the recording equipment and the
victim’s cell phone. She began driving away, heard gunshots, and knew that bullets were
striking her car. As they soon were checking each other for injuries, they saw that the
victim was not responding and took him to Skyline Hospital for treatment.

      Ms. Harris said that when she first talked with police officers, she knew only the
nicknames of the assailants. She believed that the one called “Monte” was the brother of
Neno, whom she identified from a series of photographs as the Defendant Meneese. She
                                           -3-
said that she wrote on the photograph of him that she identified that he was waving a gun
and telling the others to shoot at the car.

       The Metropolitan Nashville Police Department received a “shots fired” call at 6:37
p.m., to which a number of officers responded. At the scene, officers located eight 9mm
shell casings, five of which later were determined to have been fired from the same
weapon. However, no weapons were located.

       Two medical experts testified for the State. Dr. Timothy Nunez, who had treated
the victim at Vanderbilt Hospital, said that the victim sustained a gunshot wound to his
posterior neck, and the slug went through his spinal cord. The victim had to use a
ventilator to breathe and, due to swelling in his brain, could not survive. He was
pronounced dead the following morning. Dr. Thomas Deering, the medical examiner,
performed the autopsy on the victim and said the cause of death was a gunshot wound to
the neck. The slug traveled from back to front and slightly left to right. It was embedded
in the C2 vertebra.

       Mr. Prince Myles, a passenger in the same vehicle as the victim, was called by the
state as a witness but would say nothing other than that he knew the victim. During the
jury-out hearing that followed, Mr. Myles said that he was unable to remember what had
happened the evening the victim was killed or what he had told police officers about it on
any of the occasions he had spoken with them. He acknowledged that he was acquainted
with the Defendants, but did not recall telling police officers that they were involved in
the robbery or murder of the victim.

       With the jury again in the courtroom, Mr. Myles testified that, while he
remembered the day of December 26, 2012, he did not remember what happened that
day. He did remember police officers talking to him but could not recall what they had
talked about.

       Detective Stanley Truitt testified that he was employed by the Nashville
Metropolitan Police Department, and on the night of the shooting, he recorded his
interview of Prince Myles. The recording was then played for the jury. Detective Truitt
said that he again interviewed Mr. Myles on January 4, 2013, and the recording of that
interview also was played for the jury. Shown a photographic lineup during that
interview, Mr. Myles identified the Defendant Meneese in one photographic lineup and
his brother, Neno, in another.

       Detective Andrew Davis, of the Metropolitan Nashville Police Department, told
the jury that he had interviewed Mr. Myles on May 3, 2014, and the recording of this
interview also was played for the jury. During this interview, Mr. Myles circled the
                                          -4-
photograph of the Defendant Vance, which, Detective Davis testified, showed that the
Defendant had a tattoo of a small cross on his right cheek.

        Detective Davis said that he had spoken with the three witnesses who had been in
the car with the victim, and all were scared and “reluctantly cooperative.” In describing
their assailants, the witnesses gave the names “Alex,” and “Neno,” and “Monte.” From
these names, another detective said that two of the shooters might have been the Meneese
brothers. Detective Davis said that Mr. Holt identified the Meneese brothers from a
photo lineup, while Mr. Harris identified “Neno.” Detective Davis found a Facebook
account under the name “Monte,” which was the account of Damonta Meneese. Through
subpoenas, Detective Davis obtained phone records for a Brian Thompson and the
Defendant Vance. Detective Davis said that both the victim and Mr. Myles had made
telephone calls to the Defendant Vance’s telephone, the latter call being made just after
the victim had been shot and was being driven to the hospital. Mr. Myles identified
Alexander Vance, and James Gray later told Detective Davis that the Defendant Vance’s
nickname was “ABK 60,” and that “60” was a way of referring to the Nashville street
gang, the Rollin Crip 60, while the initials “ABK” was shorthand for “Any body [sic]
killer.” Both defendants rested without presenting any proof.

                                       ANALYSIS

      We will review the issues raised on appeal by the defendants.

           I. Statement of Severed Co-defendant Joshua “Neno” Meneese

       Both defendants argue on appeal that the trial court erred by allowing Detective
Davis to deny that there was no proof, besides the witness Prince Myles, to implicate
either of them in the offense. Following a jury-out hearing, the trial court allowed
Detective Davis to testify that Mr. Myles was not the only witness to implicate the
Defendants. The State responds that the trial court correctly applied the doctrine of
curative admissibility after the Defendants had opened the door for introduction of the
hearsay statement.

      In our review of this issue, we will set it out the way it developed at trial.

      Prior to the trial of these two defendants, Neno’s matter had been severed because
of questions regarding his competency to stand trial. Following his arrest, Neno had
given a statement to police officers that implicated himself, and the Defendants Vance
and Meneese, as committing the robbery and murder of the victim. Subsequently,
counsel for the Defendant Vance had filed a motion in limine as to this statement, which
the court had granted. The State advised that Neno would not be called as a witness
                                            -5-
against his two co-defendants and that his statement would not be utilized during the trial.
During the presentation of the State’s case, and after both defense counsel had cross-
examined Detective Davis, the State asked the trial court to be allowed to question him
regarding the statement given by Neno. According to the State’s argument, the defense
questioning of Detective Davis had “opened the door,” under the doctrine of curative
admissibility, for the State then to question him regarding Neno’s statement to him.

       The trial court asked the State what specific question would be asked of Detective
Davis, and the State responded, “Other than Prince Myles[,] were you able to interview
another person with personal knowledge who was at the scene who also implicated these
two defendants?” Both defense counsel objected to the State’s being allowed to ask this
question, but the court overruled their objections. Questioned by defense attorneys as to
whether they then could question Detective Davis regarding the mental state of Neno, the
court replied that, while defense counsel would be allowed to do so, “[T]hat is going to
open to open the door to a whole lot of other things coming in here that [you] wouldn’t
want to come in here.”

       After the jury had returned to the courtroom, the State then commenced with its
redirect examination of Detective Davis:

       Q: OK. Then finally the most important question I will ask you, other than
       Prince Myles[,] was there a witness with independent and personal
       knowledge who was at the scene who implicated Damonta Meneese in this
       case?
       A: Yes.
       Q: Was there, other than Prince Myles, was there a witness with
       independent and personal knowledge who was at the scene and implicated
       Alexander Vance in this case.
       A: Yes, there was.

       Both defendants raised this issue in their motions for new trial. However, in its
lengthy and detailed separate orders on each of the motions, the court concluded that its
ruling during the trial was correct. In the order denying the motions of the Defendants
for new trial, the court found that, in their questioning of Detective Davis, “their lines of
questioning created a strong negative inference that the only eyewitness who had
independently identified [the Defendants] as the perpetrators was Mr. Prince Myles.”
Thus, the court continued that, “to not have allowed the State to rebut the negative
inference created by cross-examination would have eviscerated the ‘fundamental
guarantee of fairness’ that exists in such proceedings.”



                                            -6-
       As to the Defendants’ arguments that the two questions permitted to be asked to
Detective Davis violated the Confrontation Clause, the court disagreed. Determining that
“the implication of a defendant’s Confrontation Clause rights does not prohibit the
application of the doctrine of curative admissibility[,]” the court explained that to “rule
otherwise would allow defendants to hide behind the Confrontation Clause to introduce
otherwise inadmissible evidence or to create inferences that are favorable to the defense,
knowing that even if the doctrine of curative admissibility otherwise applied, the State
could not introduce certain evidence in rebuttal.”

       On appeal, the Defendants again argue that the trial court erred in this ruling,
asserting that the State’s utilizing Neno’s statement as it did violated their rights to
confront their accuser and to cross-examine a witness against them. The State responds
that the trial court ruled correctly in applying the doctrine of curative admissibility and
finding that the Defendants had opened the door to this evidence by questions asked of
Detective Davis during his cross-examination.

       On appeal, both defendants, as well as the State, discuss State v. Land, 34 S.W.3d
516 (Tenn. Crim. App. 2000), a widely-cited opinion authored by former Court of
Criminal Appeals Judge David Hayes. As to the applicability of Judge Hayes’ opinion to
this appeal, the parties reach opposite conclusions; the Defendants distinguish the facts of
that case from those of the present matter, while the State argues that it is directly on
point. As we will explain, we agree with the State.

       In that case, the defendant, Samuel D. Land, was fleeing from police officers,
driving his mother’s vehicle at a high rate of speed on Interstate 65, south of Nashville.
He turned off of the interstate near the Cool Springs Galleria, nearly losing the pursuing
officers. When they located his vehicle, it was wrecked in a ditch with the door open,
and Mr. Land had fled the scene on foot. Officers checked the ownership of the vehicle
and found that it was registered to Mr. Land’s mother, who lived a short distance away.
Officers drove to her residence, where they told her that her car had been wrecked, and
she named her son as the thief:

       Trooper Cash informed Mrs. Land that “her vehicle had been wrecked a
       short distance from her home.” Mrs. Land, the appellant’s mother, became
       angry and “started cursing.” She exclaimed, “He, [the appellant], stole my
       car, he stole my car.” Trooper Cash accompanied Mrs. Land to the
       appellant’s bedroom; the appellant was not there. Mrs. Land told Trooper
       Cash, “He’s drunk, he stole my car.” She also informed Trooper Cash that
       her car keys were in her purse and that the appellant took the keys out of
       her purse and stole her vehicle. She advised that she wanted to file criminal
       charges.
                                           -7-
Id. at 522.

      The statement of Mrs. Land became relevant because of a later conversation
between Detective Brown and the defendant:

       Detective Brown encountered the appellant in the hallway of the General
       Sessions Court as the appellant was being escorted to meet with his
       appointed counsel. The appellant informed Detective Brown that “[t]he
       charge of theft is not correct, it should have been unauthorized use of a
       vehicle since it was [my] parents’ vehicle.”

Id.

       The defendant filed an unsuccessful motion to quash this statement, arguing that it
was an illegal custodial statement which implicated him as being the driver of the fleeing
vehicle:

       However, applying the doctrine of curative admissibility, this court disagreed:

       [W]e conclude that the statements were properly admitted during redirect
       examination under the doctrine of curative admissibility. Most often
       employed in criminal cases where the “door” to a particular subject is
       opened by defense counsel on cross-examination, the doctrine of curative
       admissibility permits the State, on redirect, to question the witness to
       clarify or explain the matters brought out during, or to remove or correct
       unfavorable inferences left by, the previous cross-examination. This
       doctrine provides that “[w]here a defendant has injected an issue into the
       case, the State may be allowed to admit otherwise inadmissible evidence in
       order to explain or counteract a negative inference raised by the issue
       defendant injects.” In other words, “[i]f A opens up an issue and B will be
       prejudiced unless B can introduce contradictory or explanatory evidence,
       then B will be permitted to introduce such evidence, even though it might
       otherwise be improper.”

Id. at 530-31 (citations omitted).

       The Defendants respond that Land was decided before the Supreme Court’s
decision in Crawford v. Washington, 541 U.S. 36 (2004) (holding that testimonial
evidence violates the right to confrontation). However, our supreme court already has
rejected that argument, as explained in State v. Robinson, 146 S.W.3d 469, 493 (Tenn.
2004), a case where defense counsel, himself, had questioned an investigating officer
                                           -8-
asking about other persons, not testifying at the trial, who had picked the defendant from
a photo lineup:

      While the defendant may very well be correct that both Crawford and
      Tennessee Rule of Evidence Rule 803(1.1) bar hearsay statements of
      identification if the declarant does not testify at trial, neither Crawford nor
      Rule 803(1.1) is dispositive in this case because the defendant himself both
      elicited and opened the door to the testimony he now assigns as error.
      Under these circumstances, the defendant is not entitled to relief. Indeed, it
      is well-settled that a litigant “will not be permitted to take advantage of
      errors which he himself committed, or invited, or induced the trial court to
      commit, or which were the natural consequence of his own neglect or
      misconduct.”

Id. (quoting Norris v. Richards, 246 S.W.2d 81, 85 (Tenn. 1952)).

       In the later case of State v. Jack Price and Larry Thomas Cochran, No. E2011-
01050-CCA-R3CD, 2013 WL 5371679, at *14 (Tenn. Crim. App. Sept. 26, 2013), perm.
app. denied (Tenn. Mar. 11, 2014), this court cited a number of examples in which a
defendant on trial opened the door to use of a statement of a co-defendant who was not
being tried, which implicated the defendant on trial in the criminal act:

      Several circuit courts have directly concluded that a defendant can open the
      door to admission of Bruton evidence otherwise barred by the
      Confrontation Clause. See United States v. Jimenez, 509 F.3d 682, 691
      (5th Cir. 2007) (defense counsel opened the door to codefendant’s
      statements implicating the defendant by repeatedly asking the Drug
      Enforcement Administration agent to explain the basis for his suspicions
      about the defendant); United States v. Jernigan, 341 F.3d 1273, 1290 (11th
      Cir.2003) (defendant invited Bruton error by stipulating to the admission of
      tape containing co-defendant’s implicating statements); United States v.
      Reyes-Alvarado, 963 F.2d 1184, 1187 (9th Cir.1992) (“[A] defendant who
      elicits a statement that may be violative of Bruton may not later claim error
      based on the admission of that statement.”); United States v. Ramos, 861
F.2d 461, 468 (6th Cir.1988) (defense counsel’s insistence on pursuing line
      of questioning opened door to Bruton error; testimony about statements
      from a non-testifying conspirator was only allowed after defense counsel
      had implicated conspirator’s confession and was an attempt to clarify any
      misconception created by defense counsel's cross-examination).



                                           -9-
       In Land, 34 S.W.3d at 532, this court explained that an abuse of discretion
standard is used regarding evidence admitted by the trial court in its application of
curative admissibility. See generally State v. Chearis, 995 S.W.2d 641 (Tenn. Crim.
App. 1999). Applying this standard, we conclude that the trial court did not abuse its
discretion in ruling that the Defendants had opened the door to the use of Neno’s
statement to prevent the impression only a single witness identified the two Defendants
as participants in the crime.

                              II. Sufficiency of the Evidence

       The Defendant Vance argues on appeal that the evidence presented at trial was
insufficient to support his convictions. We disagree, for reasons which we will explain.

       In considering this issue, we apply the rule that where sufficiency of the
convicting evidence is challenged, the relevant question of the reviewing court is
“whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn. R.
App. P. 13(e) (“Findings of guilt in criminal actions whether by the trial court or jury
shall be set aside if the evidence is insufficient to support the findings by the trier of fact
of guilt beyond a reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-91 (Tenn.
1992); State v. Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992). The same
standard applies whether the finding of guilt is predicated upon direct evidence,
circumstantial evidence, or a combination of direct and circumstantial evidence. State v.
Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990).

       All questions involving the credibility of witnesses, the weight and value to be
given the evidence, and all factual issues are resolved by the trier of fact. See State v.
Pappas, 754 S.W.2d 620, 623 (Tenn. Crim. App. 1987). “A guilty verdict by the jury,
approved by the trial judge, accredits the testimony of the witnesses for the State and
resolves all conflicts in favor of the theory of the State.” State v. Grace, 493 S.W.2d 474,
476 (Tenn. 1973). Our supreme court explained the rationale for this rule:

       This well-settled rule rests on a sound foundation. The trial judge and the
       jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be
       given to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

                                            - 10 -
Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d
523 (1963)).

        We will review the State’s proof against the Defendant Vance. Detective Davis
testified that after Mr. Myles had viewed a photo lineup, which included a photograph of
the Defendant Vance, Mr. Myles identified him as one of the participants in the homicide
and robbery of the victim. Detective Truitt testified that he had shown Mr. Myles two
separate photo lineups, and in the first, he picked the Defendant Meneese and in the
second, Neno, as being participants in the robbery and homicide. Additionally, Detective
Truitt testified that Mr. Holt, shown two separate photo lineups, selected Neno from one
and the Defendant Meneese from the other. Mr. Holt also said that he heard the name
“Alex” spoken at the scene. Jalisa Harris also said that she heard the name “Alex”
spoken at the scene. On appeal, the Defendant Vance argues Mr. Myles was not a
believable witness. However, as we have set out, the identifications made by Mr. Myles
were not the only evidence against the Defendant Vance. Further, by their verdict, the
jury concluded that Mr. Myles was a credible witness as to these identifications, and we
cannot disturb that determination. Accordingly, this issue is without merit.

                        III. Sentencing of the Defendant Meneese

        On appeal, the Defendant Meneese argues that the trial court erred in ordering that
his three sentences for aggravated assault be served consecutively to each other as well as
to his life sentence for the homicide conviction.

       A trial court is to consider the following when determining a defendant's sentence
and the appropriate combination of sentencing alternatives:

       (1) The evidence, if any, received at the trial and the sentencing hearing;
       (2) The presentence report;
       (3) The principles of sentencing and arguments as to sentencing alternatives;
       (4) The nature and characteristics of the criminal conduct involved;
       (5) Evidence and information offered by the parties on the mitigating and
       enhancement factors set out in §§ 40-35-113 and 40-35-114;
       (6) Any statistical information provided by the administrative office of the courts
       as to sentencing practices for similar offenses in Tennessee; and
       (7) Any statement the defendant wishes to make in the defendant's own behalf
       about sentencing.

Tenn. Code Ann. § 40-35-210(b).

                                          - 11 -
        The trial court is granted broad discretion to impose a sentence anywhere within
the applicable range, regardless of the presence or absence of enhancement or mitigating
factors, and the sentencing decision of the trial court will be upheld “so long as it is
within the appropriate range and the record demonstrates that the sentence is otherwise in
compliance with the purposes and principles listed by statute.” State v. Bise, 380 S.W.3d
682, 709-10 (Tenn. 2012). Accordingly, we review the length of the sentences ordered
by the trial court under an abuse of discretion standard, “granting a presumption of
reasonableness to within-range sentencing decisions that reflect a proper application of
the purposes and principles of our Sentencing Act.” Id. at 707. We, similarly, review the
trial court’s order of consecutive sentencing for abuse of discretion, with a presumption
of reasonableness afforded to the trial court’s decision. See State v. Pollard, 432 S.W.3d
851, 860 (Tenn. 2013) (applying the same deferential standard announced in Bise, 380
S.W.3d at 682, to the trial court’s consecutive sentencing decisions).

       In sentencing the Defendant Meneese, the trial court found, as set out in its written
sentencing order, that he was “a dangerous offender” and his actions, along with the
actions of the Defendant Vance, “greatly endangered the lives of three individuals other
than [the victim]”; that “an extended sentence beyond a life sentence [was] necessary to
protect the public from any possibility of further criminal conduct by the Defendant”; and
that an extended sentence was “reasonably relate[d] to the severity of the offenses.”

        The conclusion of the trial court is easily supported by the evidence at trial. The
proof established that, after taking the property of the victim, the Defendants shot 7 or 8
times at the victim’s fleeing vehicle. When the shots were fired, the victim posed no
threat to the Defendants. One of the slugs fired into the car struck the victim in the back
of his head, killing him. From all of this, we conclude that the trial court did not abuse its
discretion in finding that the Defendant Meneese was a dangerous offender, that an
extended sentence was necessary to protect the public from future criminal conduct by
the Defendant Meneese, and that an extended sentence was reasonably related to the
severity of the offenses.

                                      CONCLUSION

        Based on the foregoing authorities and reasoning, we affirm the judgments of the
trial court.




                                               ____________________________________
                                               ALAN E. GLENN, JUDGE
                                            - 12 -